DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
	The amendment filed on 12 May 2022 has been entered. Claims 1-4 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and 35 U.S.C. 112 (b) rejection previously set forth in the Non-Final Office action mailed 15 February 2022.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Brouillette et al., (US20180147606), (hereinafter “Brouillette”) in view of Sustrick (US20200316244), (hereinafter “Sustrick”).

Regarding claim 1, Brouillette teaches an ultrasonic generator ([0189] “one exemplary system 50 for generating and propagating mechanical waves”) comprising:
an ultrasound wave source  (#54-#58 broadband sources) that is configured to generate a wave in an axial direction ([0221] “the system 50 uses broadband sources 54-58 such as ultrasound transducers” see annotated fig. below for axial direction)

    PNG
    media_image1.png
    274
    518
    media_image1.png
    Greyscale

a first reflecting portion ([0192] #76 section of #72 reflection face) which has a first reflecting surface that reflects the wave generated by the wave source ([0192] “The angle between the first section 74 and the transmission face 70 is chosen so that mechanical waves emitted by the first broadband source 54 are reflected”), 
a second reflecting portion ([0192] #78 section of #72 reflection face) which is disposed opposite to the first reflecting surface (see annotated figure below for axial direction; fig. 3 #78 and #76 are on opposite sides),
a waveguide (#80 waveguide) having an introduction portion (#82 focal zone) which is disposed such that the ultrasonic wave reflected by the second reflecting surface is introduced into the waveguide through the introduction portion ([0194] “Similarly, the focal zone 82 may be planar for accommodating a waveguide 80 having a planar end 82”), said waveguide serving of the waveguide and which serves as a transmission path for the ultrasonic wave ([0149] “Furthermore, a mechanical waveguide should be understood as a waveguide adapted to propagate mechanical waves or pulses along its length. In the present description, the expressions “waveguide”, “mechanical waveguide” and “transmission member” may be used interchangeably.”).
However Brouillette fails to explicitly disclose a second reflecting portion which is disposed opposite the first reflecting surface in the axial direction and has a second reflecting surface that faces the first reflecting surface and reflects the wave reflected by the first reflecting surface, wherein each of the first reflecting surface and the second reflecting surface has a paraboloidal surface, and wherein a focal point of the second reflecting surface and a focal point of the first reflecting surface are disposed such that the wave reflected by the second reflecting surface becomes a plane wave.
In addition, Sustrick teaches a known technique of a second reflecting surface which is disposed opposite the first reflecting surface in the axial direction (see annotated fig. 12B for axial direction,[0044] #1210 parabolic mirror and #1212 reflective surface are on opposite sides) and has a second reflecting surface that faces the first reflecting surface (fig. 12b #1210 parabolic mirror faces #1212 reflective surface) and reflects the wave reflected by the first reflecting surface (fig. 12b, the wave is reflected off #1210 parabolic mirror and is then reflected off #1212 reflective surface, and #1210 and #1212 are on opposite sides of each other), wherein each of the first reflecting and second reflecting surface has a paraboloidal surface (fig. 12b #1210 and #1212 have curved surfaces similar to a paraboloidal surface) and wherein a focal point of the second reflecting surface and a focal point of the first reflecting surface are disposed such that the wave reflected by the second reflecting surface becomes a plane wave ([0044] “Light passing through the focal point of parabolic reflective surface 1212 is reflected upward in a collimated beam through a pin-hole 1214 in parabolic mirror 1210.”; the device of Sustrick can be applied to the device of Brouillette to improve the device so that it can further focus the beams).

    PNG
    media_image2.png
    336
    572
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time to apply the known technique of having two parabolic reflecting surfaces opposite of each other to focus a wave into one direction of Sustrick to the ultrasonic device of Brouillette for improvement to yield predicable results, as both inventions relate to beam/wave generators reflecting off surfaces in order to focus a wave, and Sustrick improves the device by sending a collimated beam which can concentrate the beam and direct it to specific areas (see Sustrick [0044]).

Regarding claim 2, Brouillette as modified by Sustrick teaches the device of claim 1, wherein the ultrasonic wave source is annularly disposed around the second reflecting surface (fig. 3 #56 and #54 [0190] “the elements 54 and 56 are part of a same broadband source having an annular shape”; radially they would be annularly disposed around the second reflecting surface along the central axis) such that the ultrasonic wave source faces the first reflecting surface (fig. 3 #56 and #54 face #76 and #74 respectively), and the first reflecting surface is annularly disposed around the introduction portion (#82 focal zone) of the waveguide (fig. 3 radially the surfaces are disposed around the #82 focal zone).

 Regarding claim 3, Brouillette as modified by Sustrick teaches the device of claim 1, but fails to explicitly disclose wherein the paraboloidal surface of each of the first reflecting surface and second reflecting surface is a revolving paraboloidal surface.
In addition, Sustrick teaches a known technique of wherein the paraboloidal surface of each of the first reflecting surface and the second reflecting surface is a revolving paraboloidal surface. (fig. 12b both #1212 and #1210 surfaces would revolve around a focal point).
It would have been obvious to one of ordinary skill in the art at the time to apply the known technique of Sustrick to the device of Brouillette for improvement to yield predicable results, as both inventions relate to beam/wave generators reflecting off surfaces in order to focus the beam, and Sustrick improves the devices by sending a collimated beam which can concentrate the beam and direct it to specific areas (see Sustrick [0044]).

Regarding claim 4, Brouillette as modified by Sustrick teaches the device of claim 1, wherein the ultrasonic wave source generates the ultrasonic wave at a frequency of 30 kHz or higher ([0021] “the at least one high amplitude mechanical pulse each have a center frequency fc comprised between about 20 kHz and about 10 MHz and a duration of about 1/fc.”).

Response to Arguments
Applicant's arguments filed 12 May 2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1 regarding the limitations “in an axial direction” and “that faces the first reflecting surface” have been considered but are moot because the new ground of rejection (see above) relies on newly cited portions of Brouillette necessitated by amendment to teach the matter challenged in the argument and amendments.
Applicant’s argues that the Brouillette in view of Sustrick does not disclose the claimed waveguide that is “disposed such that the ultrasonic wave reflected by the second reflecting surface is introduced into the waveguide through the introduction portion” and annotates fig. 3 of Brouillette with a reflective surface #1212 from Sustrick as evidence. However, Examiner disagrees with this interpretation. As seen in MPEP 2414.03(I), one of ordinary skill is also one of ordinary creativity, and would be able to create a device of Brouillette as modified by Sustrick such as the one below.


    PNG
    media_image3.png
    329
    713
    media_image3.png
    Greyscale

Applicant additionally argues that that neither Brouillette nor Sustrick disclose “wherein a focal point of the second reflecting surface and a focal point of the first reflecting surface are disposed such that the ultrasonic wave reflected by the second reflecting surface becomes a plane wave”. Examiner disagrees, as Brouillette teaches the ultrasonic wave, and Sustrick teaches wherein a focal point of the second reflecting surface and a focal point of the first reflecting surface are disposed such that the wave reflected by the second reflecting surface becomes a plane wave” (see above rejection). As seen in Applicant’s specification [0007], the plane wave means a wave whose transmission directions are directed in the same direction. As such, Sustrick teaches a wave being reflected through the focal point of the parabolic reflective surface #1212, and is reflected upward as a collimated beam. One of ordinary skill would recognize that the collimated beam as a wave whose transmission directions are directed in the same direction.

Claims 2-4 are rejected for the same reasons as Applicant’s arguments are substantially the same as the arguments for claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Christensen, J., Fernandez-Dominguez, A., de Leon-Perez, F. et al. Collimation of sound assisted by acoustic surface waves. Nature Phys 3, 851–852 (2007)., teaches how the mechanics of the collimation of light in a single hole may be transferred to other classical waves such as acoustic waves.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL YIMING FANG/           Examiner, Art Unit 3793                                                                                                                                                                                             
/SEAN D MATTSON/           Primary Examiner, Art Unit 3793